DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments filed July 01, 2020, with respect to the rejections of claims 1, 5 and 9-27 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejections are made below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 02, 2020 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Disposition of Claims
Claims 1, 5 and 9-27 are pending in this application.
Claims 1, 5 and 9-27 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

With regard to claims 1, 14 and 20, the term "…set temperature is a temperature recommended by an OEM…" in claims 1, 14 and 20 renders the claim indefinite.  
From the Present Application Written Specification we only know that OEM mean “Original Equipment Manufacturer” (Written Specification [0061], [0064] and [0078]). Accordingly, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to advance prosecution, said term will be read and interpreted as "…set temperature is a temperature determined within an operating range…".

With regard to claims 9-10 and 15, the term "…and to build a cooling safety margin…" in claims 9-10 and 15 is a relative term which renders the claim indefinite.  The term "safety margin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to advance prosecution, said term will be read and interpreted as "…and to build a cooling margin…".

Claim 15 recites the limitation "a fan drive system" in “…a fan drive system configured to implement the algorithm…”.  There is insufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, said term will be read and interpreted as “…the fan drive system configured to implement the algorithm…”.

Claims 5, 11-13, 16-19 and 21-27 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claims 1, 9-10, 14-15 and 20 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Maruta – (US 6,311,488 B1), in view of STEINMETZ – (US 2018/0045100 A1), further in view of Frick – (US 2017/0022878 A1).

With regard to claim 1, Maruta discloses:
A control system (Fig. 8) for controlling fan speed for use in engine (1) cooling comprising: 
a fan drive system (cooling fan drive unit 42
said fan drive system (42) is a hydraulic system, said fan drive system (42) includes a microcontroller (13) that is used to run said algorithm, said fan drive system (42) includes a single-direction fan (cooling fan 8).

But Maruta does not explicitly show the limitation “…said increase or decrease in said fan speed configured to facilitate in maintaining a cooling medium at a set temperature instead of an operating temperature range of said cooling medium, said set temperature is a temperature determined within an operating range…”.

However, STEINMETZ discloses the use of a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and preprogrammed as described below:
If the unconstrained predictive control effort 90 indicates that the fans should be operated at level 5, and the cooling system 12 is determined to be at least the predetermined temperature, then the cooling capacity of the cooling system 12 will be increased by increasing the fan speed if the fan speed is not already at level 5.  Because the comparator 92 takes the minimum of the input values 90, 96, if the constraint input at 96 indicates that the fan speed should be less than level 5--e.g., if the temperature of the cooling system 12 is at 93.5 C--the fans will not be allowed to operate any higher than level 3 if the constraint line 104 is used, or level 2 if the constraint line 106 is used.  In general, the control system 14 inhibits increasing the cooling capacity of the cooling system 12 to the first predetermined level when it is determined that the temperature of the cooling system is less than the predetermined temperature: this is true even if there are inputs indicating an increase in the future heat load of the heat-producing system.  This helps to prevent over-cooling [0035
If the temperature of the cooling system is less than the predetermined temperature, the control system 14 may in some cases increase the fan speed, but not up to the first predetermined level.  For example, if the fans are operating below level 3, and the predictive control indicates a desire to increase the fan speed to level 5, but the temperature of the cooling system is below the predetermined temperature, in this example 93.5 C, the control system 14 will increase the fan speed to a second predetermined level, in this case level 3.  The control system 14 will further allow the fan speed to increase to level 5 when the predetermined temperature is reached.  In situations where a continuous constraint line is used, such as the constraint line 106, the control system 14 will increase the cooling capacity of the cooling system 12 by increasing the fan speed from the second predetermined level 3 toward the first predetermined level 5 when the temperature of the cooling system increases toward the predetermined temperature.  In other words, the fan speed will be allowed to increase incrementally as the temperature increases, rather than operating in the stepwise manner shown by the constraint line 104 [0036].
Although the example above described how the control system 14 was configured to increase the cooling capacity of the cooling system 12 in response to inputs indicating an increase in the future heat load of the heat-producing system, embodiments also may be configured such that the control system 14 is operable to decrease the cooling capacity of the cooling system 12 based at least in part on at least one input indicative of the future heat load of the heat-producing system indicating a decrease in the future heat load of the heat-producing system.  Thus, for example, the inputs 72, 74 shown in FIG. 2 may indicate that an output torque of the engine 36 is expected to decrease, or that retarder use in the transmission 40 will soon be complete [0039
Another example of a situation that might indicate a decrease in future heat loads is operation of a defroster and passenger compartment heater, which may take energy from the system.  As discussed above, it may be desirable to reduce the cooling capacity of the cooling system 12 based on the predicted decrease in overall heat load.  In this situation, the control system 14 may reduce a fan speed or fluid flow so that the engine 36 and transmission 40 are not over-cooled.  Similar to how the system is controlled in the presence of a predicted increase in future heat loads, it may be desirable to provide some arbitration, such as described above, in the presence of a predicted decrease in future heat loads.  For example, if a conventional reactive cooling system indicates a need for a higher level of cooling, the control system 14 may not implement the predictive cooling system recommendation to reduce the capacity of the cooling system 12 [0040].

Further on, Frick discloses the use of a fan speed reduction prioritization scheme as described below:
FIG. 4 is a diagram that illustrates the relationship between fan speed, expressed as a percentage of speed from an off condition to a full speed condition, and engine droop, expressed as revolutions per minute (rpm) of the engine of mower 2.  Engine droop is defined as the amount by which the instantaneous speed of the engine, as reported to controller 36 by engine speed sensor 42, is below a predetermined target speed.  Generally, engine droop is caused when engine load begins to exceed the available horsepower.  Thus, a calculation of engine droop is representative of excessive engine load, with the amount of excessive engine load increasing as the amount of engine droop increases [0022].
If the engine of mower 2 has entered into a high or excessive load condition, then the line N.sub.d might be calling for a reduced fan speed including a fan speed that has been reduced all the way to zero.  This engine droop fan speed as determined in block 58 is also fed into decision block 62 along with the two safety fan speeds.  Block 62 then compares the various fan speeds that it has received, and will select for use the greater or highest of such fan speeds [0027].
Finally, the fan speeds chosen in blocks 60 and 62 are then input into a final decision block 64, in which the lesser or the smallest fan speed is selected for use.  Controller 36 will then send a signal that corresponds to the selected fan speed from block 64 to cooling fan 32 to rotate cooling fan 32 at such speed.  Controller 36 repeats this control process in a continuous loop to vary the rotational speed of cooling fan 32 as temperature and load conditions continuously change during the operation of mower 2.  Thus, at times cooling fan 32 may be operating at full speed, at other times cooling fan 32 may be shut off when engine load is very high and temperatures in the coolant systems are low or moderate, and at other times cooling fan 32 may be operated at speeds somewhere between zero speed and full speed.  Basically, cooling fan 32 will be operated at the speed determined in decision block 60 by the highest fan speed required by either the engine coolant fluid or the hydraulic oil.  However, the fan speed from block 60 may be reduced to the engine droop fan speed but only to the extent the safety based fan speeds permit this reduction [0028].

Regarding the motivation that one skill in the art would have to use STEINMETZ and Frick combined teachings:
It is noted that one problem with reactive cooling systems is that there is always a lag between the time that a temperature change takes place and when the cooling level is adjusted to compensate and bring the temperature back into the desired range.  Reactive cooling systems may allow the operating temperature of a heat-producing device, such Wide temperature fluctuations in vehicle systems such as engines, transmissions, etc. are undesirable and may lead to inefficient operation among other undesirable characteristics.  Therefore, it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine control system of Maruta incorporating a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and a fan speed reduction prioritization scheme as taught by STEINMETZ and Frick since it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.

With regard to claim 5, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 1, and further on Maruta (Fig. 8) also discloses:
wherein the fan drive system (42) is hydraulic and includes a gear pump (71) system, an open-circuit piston pump system, a closed-loop hydrostatic system, or a combination thereof.
The fixed-capacity hydraulic pump 71 can be configured by a gear pump, for example.

With regard to claim 9, Maruta discloses:
A control system (Fig. 8) for controlling fan speed for use in engine (1) cooling comprising: 
a fan drive system (42) that is configured to implement an algorithm adapted to control an increase or a decrease in said fan speed.

But Maruta does not explicitly show the limitation “…maintaining a cooling medium at a set temperature and to build a cooling margin in response to an engine output torque percentage that is below an output torque percentage setpoint; and a controller adapted to predict an engine torque demand increase…”.

However, STEINMETZ discloses the use of a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and preprogrammed as described below:
If the unconstrained predictive control effort 90 indicates that the fans should be operated at level 5, and the cooling system 12 is determined to be at least the predetermined temperature, then the cooling capacity of the cooling system 12 will be increased by increasing the fan speed if the fan speed is not already at level 5.  Because the comparator 92 takes the minimum of the input values 90, 96, if the constraint input at 96 indicates that the fan speed should be less than level 5--e.g., if the temperature of the cooling system 12 is at 93.5 C--the fans will not be allowed to operate any higher than level 3 if the constraint line 104 is used, or level 2 if the constraint line 106 is used.  In general, the control system 14 inhibits increasing the cooling capacity of the cooling system 12 to the first predetermined level when it is determined that the temperature of the cooling system is less than the predetermined temperature: this is true even if there are inputs indicating an increase in the future heat load of the heat-producing system.  This helps to prevent over-cooling [0035].
If the temperature of the cooling system is less than the predetermined temperature, the control system 14 may in some cases increase the fan speed, but not up to the first predetermined level.  For example, if the fans are operating below level 3, and the predictive control indicates a desire to increase the fan speed to level 5, but the temperature of the cooling system is below the predetermined temperature, in this example 93.5 C, the control system 14 will increase the fan speed to a second predetermined level, in this case level 3.  The control system 14 will further allow the fan speed to increase to level 5 when the predetermined temperature is reached.  In situations where a continuous constraint line is used, such as the constraint line 106, the control system 14 will increase the cooling capacity of the cooling system 12 by increasing the fan speed from the second predetermined level 3 toward the first predetermined level 5 when the temperature of the cooling system increases toward the predetermined temperature.  In other words, the fan speed will be allowed to increase incrementally as the temperature increases, rather than operating in the stepwise manner shown by the constraint line 104 [0036].
Although the example above described how the control system 14 was configured to increase the cooling capacity of the cooling system 12 in response to inputs indicating an increase in the future heat load of the heat-producing system, embodiments also may be configured such that the control system 14 is operable to decrease the cooling capacity of the cooling system 12 based at least in part on at least one input indicative of the future heat load of the heat-the inputs 72, 74 shown in FIG. 2 may indicate that an output torque of the engine 36 is expected to decrease, or that retarder use in the transmission 40 will soon be complete [0039].
Another example of a situation that might indicate a decrease in future heat loads is operation of a defroster and passenger compartment heater, which may take energy from the system.  As discussed above, it may be desirable to reduce the cooling capacity of the cooling system 12 based on the predicted decrease in overall heat load.  In this situation, the control system 14 may reduce a fan speed or fluid flow so that the engine 36 and transmission 40 are not over-cooled.  Similar to how the system is controlled in the presence of a predicted increase in future heat loads, it may be desirable to provide some arbitration, such as described above, in the presence of a predicted decrease in future heat loads.  For example, if a conventional reactive cooling system indicates a need for a higher level of cooling, the control system 14 may not implement the predictive cooling system recommendation to reduce the capacity of the cooling system 12 [0040].

Further on, Frick discloses the use of a fan speed reduction prioritization scheme as described below:
FIG. 4 is a diagram that illustrates the relationship between fan speed, expressed as a percentage of speed from an off condition to a full speed condition, and engine droop, expressed as revolutions per minute (rpm) of the engine of mower 2.  Engine droop is defined as the amount by which the instantaneous speed of the engine, as reported to controller 36 by engine speed sensor 42, is below a predetermined target speed.  Generally, engine droop is caused when engine load begins to exceed the available horsepower.  Thus, a calculation of engine droop is representative of excessive engine load, with the amount of excessive engine load increasing as the amount of engine droop increases [0022].
If the engine of mower 2 has entered into a high or excessive load condition, then the line N.sub.d might be calling for a reduced fan speed including a fan speed that has been reduced all the way to zero.  This engine droop fan speed as determined in block 58 is also fed into decision block 62 along with the two safety fan speeds.  Block 62 then compares the various fan speeds that it has received, and will select for use the greater or highest of such fan speeds [0027].
Finally, the fan speeds chosen in blocks 60 and 62 are then input into a final decision block 64, in which the lesser or the smallest fan speed is selected for use.  Controller 36 will then send a signal that corresponds to the selected fan speed from block 64 to cooling fan 32 to rotate cooling fan 32 at such speed.  Controller 36 repeats this control process in a continuous loop to vary the rotational speed of cooling fan 32 as temperature and load conditions continuously change during the operation of mower 2.  Thus, at times cooling fan 32 may be operating at full speed, at other times cooling fan 32 may be shut off when engine load is very high and temperatures in the coolant systems are low or moderate, and at other times cooling fan 32 may be operated at speeds somewhere between zero speed and full speed.  Basically, cooling fan 32 will be operated at the speed determined in decision block 60 by the highest fan speed required by either the engine coolant fluid or the hydraulic oil.  However, the fan speed from block 60 may be reduced to the engine droop fan speed but only to the extent the safety based fan speeds permit this reduction [0028].

Regarding the motivation that one skill in the art would have to use STEINMETZ and Frick combined teachings
It is noted that one problem with reactive cooling systems is that there is always a lag between the time that a temperature change takes place and when the cooling level is adjusted to compensate and bring the temperature back into the desired range.  Reactive cooling systems may allow the operating temperature of a heat-producing device, such as an engine, to fluctuate over a large range throughout any given period of operation.  Wide temperature fluctuations in vehicle systems such as engines, transmissions, etc. are undesirable and may lead to inefficient operation among other undesirable characteristics.  Therefore, it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine control system of Maruta incorporating a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and a fan speed reduction prioritization scheme as taught by STEINMETZ and Frick since it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.

With regard to claim 10, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 9, and further on Frick also discloses:
where the cooling margin is adapted to spare a percentage of horsepower required for working from a percentage of horsepower required for cooling the cooling medium in response to the controller predicting the engine torque demand increase (Frick [0002, 0016, 0022-0023, 0029]).

With regard to claim 11, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 10, and further on Frick also discloses:
wherein the percentage of horsepower required for working and spared from the percentage of horsepower required for cooling is about 80% (Frick [0002, 0018, 0022, 0033]).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regard to claim 12, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 10, and further on Frick also discloses:
wherein the predicted engine torque demand increase is based on the engine output torque percentage that is above the output torque percentage setpoint (Frick [0002, 0018, 0022, 0033]).

With regard to claim 13, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 9, and further on Frick (Fig. 1)
wherein the engine torque demand increase is determined from a skid-steer loader machine (Frick Fig. 1: outdoor power equipment unit [Wingdings font/0xE8] “mower 2”).

With regard to claim 14, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 9, and further on Maruta in view of STEINMETZ and Frick also discloses:
wherein the set temperature is an operating temperature range.

With regard to claim 15, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 9, and further on STEINMETZ also discloses:
the fan drive system configured to implement the algorithm for maintaining the cooling medium at the set temperature and building the cooling margin (STEINMETZ [0039-0040]).

With regard to claim 16, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 15, and further on Maruta (Fig. 8) also discloses:
wherein the fan drive system (42) includes a hydraulic fan drive system, an electric fan drive system, a variable viscous clutch fan drive system, or a combination thereof.

With regard to claim 17, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 15, and further on Maruta (Fig. 8) also discloses:
wherein the fan drive system (42) is hydraulic and includes a gear pump (71) system, an open-circuit piston pump system, a closed-loop hydrostatic system, and combinations thereof.
The fixed-capacity hydraulic pump 71 can be configured by a gear pump, for example.

With regard to claim 18, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 16, and further on Maruta (Fig. 8) also discloses:
wherein the fan drive system (42) is hydraulic and includes a single-directional fan (cooling fan 8).

With regard to claim 19, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 9, and further on STEINMETZ also discloses:
wherein the controller adapted to predict the engine torque demand increase is a microcontroller.
STEINMETZ [0022]: “One or more of the steps, including receiving inputs and generating outputs, may be performed by one or more of the controllers within the control system 14, which may include the cooling system controller 16, the ECM 34, the TCM 38, or any number of other hardware or software controllers communicating with each other through the communications link 37”.

With regard to claim 20, Maruta discloses:
A control system (Fig. 8) for controlling fan speed for use in engine (1) cooling of an engine comprising:
a pump (main hydraulic pump 2) driven by the engine (1) and fluidly coupled to a motor (7)-driven fan (cooling fan 8), said motor- drive fan (8) adapted to cool a cooling medium (cooling water and/or oil) and maintain the cooling medium at a setpoint temperature range; and 
a fan drive system (42) that is configured to implement an algorithm to control said fan speed, said fan drive system is a hydraulic system and/or an electric system, said fan drive system 42) includes a microcontroller (13) that is used to run said algorithm, said fan drive system (42) includes a single-direction  fan (8).

But Maruta does not explicitly show the limitation “…maintaining a cooling medium at a set temperature instead of an operating temperature range of the cooling medium, said set temperature is a temperature determined within an operating range…” and “…wherein said fan drive system is configured to increase a speed of said motor- driven fan in response to low cooling demand by said engine, an increase in said speed of said motor-driven fan is configured to maintain said cooling medium at a minimum setpoint temperature and corresponding to an engine output that is below a threshold value and wherein said fan drive system is configured to decrease said speed of said motor- driven fan in response to high cooling demand by said engine, said decrease in said fan speed corresponding to an engine output that is above said threshold value and occurring until said cooling medium reaches a maximum setpoint temperature, said minimum and maximum setpoint temperature are different temperatures, and wherein said engine output is torque and said torque not used by said pump is available for use by other working systems driven by said engine…”.

However, STEINMETZ discloses the use of a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and preprogrammed as described below:
If the unconstrained predictive control effort 90 indicates that the fans should be operated at level 5, and the cooling system 12 is determined to be at least the predetermined temperature, then the cooling capacity of the cooling system 12 will be increased by In general, the control system 14 inhibits increasing the cooling capacity of the cooling system 12 to the first predetermined level when it is determined that the temperature of the cooling system is less than the predetermined temperature: this is true even if there are inputs indicating an increase in the future heat load of the heat-producing system.  This helps to prevent over-cooling [0035].
If the temperature of the cooling system is less than the predetermined temperature, the control system 14 may in some cases increase the fan speed, but not up to the first predetermined level.  For example, if the fans are operating below level 3, and the predictive control indicates a desire to increase the fan speed to level 5, but the temperature of the cooling system is below the predetermined temperature, in this example 93.5 C, the control system 14 will increase the fan speed to a second predetermined level, in this case level 3.  The control system 14 will further allow the fan speed to increase to level 5 when the predetermined temperature is reached.  In situations where a continuous constraint line is used, such as the constraint line 106, the control system 14 will increase the cooling capacity of the cooling system 12 by increasing the fan speed from the second predetermined level 3 toward the first predetermined level 5 when the temperature of the cooling system increases toward the predetermined temperature.  In other words, the fan speed will be allowed to increase incrementally as the temperature increases, rather than operating in the stepwise manner shown by the constraint line 104 [0036
Although the example above described how the control system 14 was configured to increase the cooling capacity of the cooling system 12 in response to inputs indicating an increase in the future heat load of the heat-producing system, embodiments also may be configured such that the control system 14 is operable to decrease the cooling capacity of the cooling system 12 based at least in part on at least one input indicative of the future heat load of the heat-producing system indicating a decrease in the future heat load of the heat-producing system.  Thus, for example, the inputs 72, 74 shown in FIG. 2 may indicate that an output torque of the engine 36 is expected to decrease, or that retarder use in the transmission 40 will soon be complete [0039].
Another example of a situation that might indicate a decrease in future heat loads is operation of a defroster and passenger compartment heater, which may take energy from the system.  As discussed above, it may be desirable to reduce the cooling capacity of the cooling system 12 based on the predicted decrease in overall heat load.  In this situation, the control system 14 may reduce a fan speed or fluid flow so that the engine 36 and transmission 40 are not over-cooled.  Similar to how the system is controlled in the presence of a predicted increase in future heat loads, it may be desirable to provide some arbitration, such as described above, in the presence of a predicted decrease in future heat loads.  For example, if a conventional reactive cooling system indicates a need for a higher level of cooling, the control system 14 may not implement the predictive cooling system recommendation to reduce the capacity of the cooling system 12 [0040].

Further on, Frick discloses the use of a fan speed reduction prioritization scheme as described below
FIG. 4 is a diagram that illustrates the relationship between fan speed, expressed as a percentage of speed from an off condition to a full speed condition, and engine droop, expressed as revolutions per minute (rpm) of the engine of mower 2.  Engine droop is defined as the amount by which the instantaneous speed of the engine, as reported to controller 36 by engine speed sensor 42, is below a predetermined target speed.  Generally, engine droop is caused when engine load begins to exceed the available horsepower.  Thus, a calculation of engine droop is representative of excessive engine load, with the amount of excessive engine load increasing as the amount of engine droop increases [0022].
If the engine of mower 2 has entered into a high or excessive load condition, then the line N.sub.d might be calling for a reduced fan speed including a fan speed that has been reduced all the way to zero.  This engine droop fan speed as determined in block 58 is also fed into decision block 62 along with the two safety fan speeds.  Block 62 then compares the various fan speeds that it has received, and will select for use the greater or highest of such fan speeds [0027].
Finally, the fan speeds chosen in blocks 60 and 62 are then input into a final decision block 64, in which the lesser or the smallest fan speed is selected for use.  Controller 36 will then send a signal that corresponds to the selected fan speed from block 64 to cooling fan 32 to rotate cooling fan 32 at such speed.  Controller 36 repeats this control process in a continuous loop to vary the rotational speed of cooling fan 32 as temperature and load conditions continuously change during the operation of mower 2.  Thus, at times cooling fan 32 may be operating at full speed, at other times cooling fan 32 may be shut off when engine load is very high and temperatures in the coolant systems are low or moderate, and at other times cooling fan 32 may be operated at speeds somewhere between zero speed and full speed.  Basically, cooling fan 32 will be operated at the speed determined in decision block 60 by the highest the fan speed from block 60 may be reduced to the engine droop fan speed but only to the extent the safety based fan speeds permit this reduction [0028].

Regarding the motivation that one skill in the art would have to use STEINMETZ and Frick combined teachings:
It is noted that one problem with reactive cooling systems is that there is always a lag between the time that a temperature change takes place and when the cooling level is adjusted to compensate and bring the temperature back into the desired range.  Reactive cooling systems may allow the operating temperature of a heat-producing device, such as an engine, to fluctuate over a large range throughout any given period of operation.  Wide temperature fluctuations in vehicle systems such as engines, transmissions, etc. are undesirable and may lead to inefficient operation among other undesirable characteristics.  Therefore, it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine control system of Maruta incorporating a control method that relied on desired cooling level capacity for any given heat generation rate determined empirically and a fan speed reduction prioritization scheme as taught by STEINMETZ and Frick since it would be desirable to have a system and method for thermal management of a vehicle that does not solely rely on reaction to temperature changes that had already taken place, but rather, anticipates future temperature changes and adjusts the cooling system before a significant temperature change occurs, thereby maintaining a more constant operating temperature for the heat-producing device.

With regard to claim 21, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 1, and further on Maruta in view of STEINMETZ and Frick also discloses:
a method for cooling an engine by use of a control system as defined in claim 1.

With regard to claim 22, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 20, and further on Maruta (Fig. 8) also discloses:
a supply tank (tank 9) for containing cooling fluid, wherein said pump (2) is a fixed displacement pump, said pump (2) is fluidly connected to said supply tank (9) to enable said pump (2) to draw said cooling fluid from said supply tank (9), said pump (2) is fluidly connected to said motor-driven fan (8) to enable said pump (2) to supply said cooling fluid to said motor-driven fan (8).

With regard to claim 23, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 20, and further on Maruta (Fig. 8) also discloses:
a pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is fluidly connected to said pump (2), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is configured to control said supply of cooling fluid from said pump (2) to said motor-driven fan (8).

With regard to claim 24, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 22, and further on Maruta (Fig. 8) also discloses:
a pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is fluidly connected to said pump (2), said pressure controlling valve system (68, 69, 41, 49, 73, 74, 75, 77) is configured to control said supply of cooling fluid from said pump (2) to said motor-driven fan (8).

With regard to claim 25, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 20, and further on Maruta in view of STEINMETZ and Frick also discloses:
wherein said algorithm uses 
a) a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
b) pressure of one or more proportional relief valves in relationship to a current across an electronic circuit of said motor-driven fan to provide information to said fan drive system for controlling said speed of said motor- driven fan, 
c) revolution speed of said motor-driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
d) revolution speed of said motor driven fan in relationship to a pressure of one or more proportional relief valves to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
e) current in relationship to a fan controller's output of PWM duty as a percentage, or
f) revolution speed of said motor-driven fan in relationship to current across a fan's electronic circuit.

With regard to claim 26, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 24, and further on Maruta in view of STEINMETZ and Frick also discloses:
wherein said algorithm uses 
a) a fan controller output related to current in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
b) pressure of one or more proportional relief valves in relationship to a current across an electronic circuit of said motor-driven fan to provide information to said fan drive system for controlling said speed of said motor- driven fan, 
c) revolution speed of said motor-driven fan in relationship to a cooling demand related to temperature to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
d) revolution speed of said motor-driven fan in relationship to a pressure of one or more proportional relief valves to provide information to said fan drive system for controlling said speed of said motor-driven fan, 
e) current in relationship to a fan controller's output of PWM duty as a percentage, or 
f) revolution speed of said motor driven fan in relationship to current across a fan's electronic circuit.

With regard to claim 27, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 20, and further on Maruta (Fig. 8)
wherein said pump (2) is a fixed pump or a variable pump.

With regard to claim 28, Maruta in view of STEINMETZ and Frick disclose the engine control system according to claim 26, and further on Maruta (Fig. 8) also discloses:
wherein said pump (2) is a fixed pump or a variable pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0257454 A1 – Brooks ([0006, 0024-0026])
US 2018/0251957 A1 – HYODO ([0049-0050, 0053-0054, 0061, 0065])
US 2014/0120820 A1 – Glugla et al. ([0032, 0036, 0044, 0046, 0048-0050, 0052-0055, 0059])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747       

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747